Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims are drawn to a construct comprising cardiac cells that are assembled in a particular seeding density, wherein the construct spontaneously beats; additionally, following amending, the claimed cells must be derived from pluripotent stem cells. When looking at the cited prior art, there is no suggestion to use cells that are not isolated from heart tissue; that is to say, the cells of the prior art must be derived from heart tissue, and there is neither teaching nor suggestion that cells derived from another source could be reasonably used. Following an examination of the prior art, in the context of the new limitation, the Examiner called the Applicant’s council, Robert Goetz, to discuss how the limitation was interpreted, and possible prior art that could apply. Specifically, Knollman (Circulation Research, 112, 969-976) was cited as suggesting that there would be an expectation of functional overlap between natural cardiomyocytes, and those derived from pluripotent stem cells; specifically, it was noted that the cells induced from pluripotent stem cells were already known in the prior art to beat spontaneously. See Table 4, page 972. After discussing this with Mr. Goetz, he reasonably suggested that while there could be a functional overlap, there is no reasonable motivation found in any reference to apply the claimed cells, at the claimed cell density. Based upon this clear lack of motivation around the claimed range and the claimed cells, the Examiner found this rationale to be persuasive.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID W BERKE-SCHLESSEL whose telephone number is (571)270-3643.  The examiner can normally be reached on M-F 8AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID W BERKE-SCHLESSEL/Primary Examiner, Art Unit 1651